Citation Nr: 0334543	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  98-14 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from March 1978 to October 
1979.

This appeal to the Board of Veterans' Appeals (Board) 
originates from a March 1998 RO decision that denied claims 
for service connection for a low back disability and a 
psychiatric disability.  The appellant submitted a notice of 
disagreement in March 1998, and a statement of the case (SOC) 
was issued in June 1998.  The veteran perfected the appeal by 
filing a substantive appeal (VA Form 9) in August 1998.  This 
matter was previously before the Board in March 2001 at which 
time it was remanded to the RO for additional development.

The veteran requested a Travel board hearing before a Board 
Member (Veterans Law Judge) on the August 1998 substantive 
appeal.  However, his then-accredited representative canceled 
this request, in May 2000, due to the unknown whereabouts of 
the veteran.  As the veteran's former accredited 
representative has revoked its power of attorney in the 
veteran's favor, he is now deemed to proceed in this appeal 
pro se (without representation).   


REMAND

The Board concluded in its March 2001 remand that additional 
development was warranted with respect to the veteran's 
claims for service connection for a low back disability and a 
psychiatric disability, and that part of that development 
included affording the veteran VA examinations.  Regarding 
the back disability claim, the Board pointed out that the 
veteran's service medical records suggest that he had a 
developmental abnormality of the lumbar spine during and 
prior to service and went on to note that service connection 
may not be granted for a congenital or developmental 
abnormality.  See 38 C.F.R. § 3.303(c) (2003).  However, the 
Board also indicated that a question remained as to whether 
any superimposed acquired lumbar spine pathology developed 
during service, for which service connection would be 
possible.  In this respect, service connection may be granted 
for disability due to in-service aggravation of such a 
condition due to superimposed disease or injury.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).

As to the psychiatric disability, the Board noted that there 
was no medical opinion in the claims file regarding the 
question of a nexus between any psychiatric diagnosis and 
service, and that such an opinion should be obtained.  See 
38 U.S.C.A. § 5103A(d).

Accordingly, the Board remanded these matters to the RO for 
the veteran to undergo VA examinations.  In regard to 
scheduling the veteran for these examinations, there is some 
confusion as to whether the veteran was properly notified of 
the examinations at his latest known address of record.  In 
March 2001, after the Board returned the case to the RO for 
further development, the RO sent the veteran a letter with a 
Florida address on it requesting additional medical evidence 
in support of his claim.  In addition, the RO requested the 
veteran's social security records from the Social Security 
Administration and noted when requesting these records that 
the veteran had a Florida address.  However, when the RO 
subsequently scheduled the veteran for the VA examinations, 
in March 2002, it arranged that the examinations be conducted 
at a VA medical facility in Buffalo, New York, and not 
Florida.  The veteran failed to report to these examinations.  
Unfortunately, a copy of the letter informing the veteran of 
the examinations is not on file, so it is not known which 
address the letter was sent to or whether such letter was 
returned by the post office as undeliverable.  In short, it 
is unclear in this case whether the veteran was properly 
notified of the scheduled VA examinations in 2002 at his 
latest known address of record.  See generally Saylock v. 
Derwinski,  Vet. App. 394 (1992) (principles of 
administrative regularity dictate presumption that the RO 
properly discharges its duties by mailing a copy of its 
decision to veteran's latest address of record); and, Ashley 
v. Derwinski, 2 Vet. App. 307 (1992) (where there is clear 
evidence to the effect that regular mailing practices were 
not followed, the Secretary is no longer entitled to the 
presumption of regularity and the burden shifts to the 
Secretary to show that proper mailing procedures were 
followed).  

In view of the uncertainty in this case surrounding proper 
notification to the veteran of the VA examinations in 2002, 
he should be afforded another opportunity to report to such 
examinations.  The veteran is hereby advised that a failure 
to report for a scheduled VA examination, without good cause, 
may well result in a denial of the claim.  See 38 C.F.R. § 
3.655(2003).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
and the death of an immediate family member.  Id.  If the 
veteran fails to report for any scheduled examination(s), the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination(s) sent 
to the veteran by the pertinent VA medical facility.

The veteran should also be given the opportunity to inform 
the RO of any additional pertinent evidence that is still 
outstanding.  See 38 U.S.C.A. § 5103A(b).  In an April 2001 
letter, the RO requested that the appellant provide 
information and, if necessary, authorization, to permit it to 
obtain pertinent outstanding medical records.  The RO 
requested that the veteran submit the information and/or 
evidence within 60 days of the letter, preferably, but not 
later than one year of the date of the letter, or the 
effective date of any benefit granted would be affected.  

However, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs (Secretary), No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
for submitting information and/or evidence contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court found that the 30-day period 
provided in 38 C.F.R. § 3.159(b)(1) to respond to a duty to 
notify under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The 60-day response period specified 
in the RO's letter in this case is likewise misleading.  
Therefore, since this case is being remanded for additional 
development, the RO must clearly inform the veteran that a 
full year is allowed to submit the additional information 
and/or evidence requested.  

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.  

While the Board regrets that a remand of these matters will 
further delay a final decision on appeal, such action is 
necessary to ensure that the appellant is afforded full due 
process of law.  Accordingly, these matters are hereby 
REMANDED to the RO for the following actions:

1.  The RO should send the veteran a 
letter (to his last known address of 
record) requesting that he provide 
sufficient information regarding his 
claims for service connection for a back 
disability and for a psychiatric 
disability to enable it to obtain any 
additional pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and, if 
necessary, authorization, are provided.  
The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond.    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examinations for his claimed low back 
and psychiatric disabilities.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physicians designated to examine the 
veteran, and each report of examination 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

The orthopedic examiner should provide an 
opinion as to the following:  (a) Does 
the veteran currently have a low back 
disability, including degenerative disc 
disease of the lumbar spine?  (b) Is 
lumbarization of the first sacral 
vertebra or a transitional vertebra 
indicative of developmental 
abnormalit(ies) and, if so, was such an 
abnormality subject to a superimposed 
disease or injury in service?  (c) Aside 
from any developmental abnormality, is it 
at least as likely as not (i.e., is there 
at least a 50 percent probability) that a 
low back disability developed during 
service and, if so, what is the correct 
diagnosis of that low back disability?

The psychiatric examiner should provide 
an opinion as to the following:  (a) Does 
the veteran currently have a psychiatric 
diagnosis(es)?  (b) Is it at least as 
likely as not (i.e., is there at least a 
50 percent probability) that any such 
diagnosis(es) is(are) related to service?  

4.  If the appellant fails to report to 
any scheduled examination(s), the RO 
should obtain and associate with the 
record copies of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. § 5103 
(West 2002), and any other applicable 
legal precedent. 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for a low back 
disability and for a psychiatric 
disability in light of all pertinent 
evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must issue to the 
veteran an appropriate supplemental 
statement of the case (to include full 
reasons and bases for the RO's 
determinations) and afford him the 
appropriate opportunity to respond before 
the claims file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


